Motion by defendant to reargue a prior appeal from a judgment of the County Court, Orange County, rendered January 20, 1976 (we deem defendant’s motion dated February 19, 1981 to be such a motion). Motion denied. On the court’s own motion, the decision and order of this court, both dated December 13,1976 (55 AD2d 858), are hereby recalled and vacated, and the following is substituted therefor: Appeal by defendant from a judgment of the County Court, Orange County, rendered January 20,1976, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts) and imposing sentence. Judgment modified, as a matter of discretion in the interest of justice, by reducing defendant’s sentences to concurrent indeterminate terms of imprisonment of from three to nine years. As so modified, judgment affirmed. The defendant’s sentences were excessive to the extent indicated. Defendant’s remaining contentions are without merit. Mollen, P. J., Damiani, Cohalan and Margett, JJ., concur.